 498DECISIONSOF THE NATIONAL,LABOR RELATIONS BOARDLaborers'InternationalUnion of North America,LocalUnion No. 423, AFL-CIO (Great LakesConstruction Company)andJames R. Shoemak-er.Case 9-CB-7192May 14, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn October 5, 1989, Administrative Law JudgeRichard H. Beddow Jr. issued the attached deci-sion in this proceeding. The General Counsel filedexceptions and a supporting brief and the Respond-ent filed an answering brief to the General Coun-sel's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions'and to adopt the recommendedOrder.DECISIONSTATEMENT OF THE CASERICHARD H. BEDDOW JR., Administrative Law Judge.This matter was heard in Columbus, Ohio, on June 21,1989, and briefs subsequently were filed by GeneralCounsel and the Respondent. The proceeding is basedupon a charge filed January 8, 1989, by James R. Shoe-maker, an individual. The Regional Director's complaintdated February 28, 1989,1 alleges that Respondent La-borers' InternationalUnion of North America, LocalUnion No. 423, AFL-CIO violated Section 8(b)(1)(A) ofthe National Labor Relations Act by the operation of itsexclusive hiring hall under procedures requiring individ-uals utilizing the hiring hall to be physically present inorder to be referred to employment and by relying uponthe unverified representations of individuals utilizing thehiring hall in order to maintain the individuals' positionon the referral list.On a review of the entire record in this case and frommy observation of the witnesses and their demeanor, Imake the followingFINDINGS OF FACT1.JURISDICTIONORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and the complaint is dismissed.1 In adopting the judge's recommended dismissal of the complaint, weaffirm his view ofIronWorkers Local 505 (Snelson Anvil),275 NLRB1113 (1985), and reject the General Counsel's interpretation ofSnelsonasholding that a union's reliance on physical presence as a criterion inhiring hall referrals is per se unlawful.The General Counsel retied on thefollowing language fromSnelsonin asserting that physical presence cannever properly be used in making referrals. "use of this criterion [physi-cal presence]without morefalls short of the objective nondiscriminatorystandard which the Board has held must be the basis for hiring hall refer-rals."Snelson,above at 1114(emphasis added). Although the quoted lan-guage, standing alone, might appear to support the General Counsel'scontention,a reading of the case in its entirety makes clear that it is onlywhen physicalpresenceis the sole basis for a referral that it is found tobe a nonobjective, unlawful criterion. For example, when no other objec-tive guidelines exist and presence alone serves as a referral qualification,there is no nonarbitrary method of selecting among a greater number of"present"applicants than available jobs. In such a case, a physical pres-ence referral basis falls short of an objective standard. None of the prece-dents citedin Snelsonsupport a rule that presence as "a" factor as part ofa multifactor standard is an arbitrary or inherently suspect consideration;and no case since then has followed so stringent a rule. In any event, tothe extent that any such implication could be discerned inSnelson,wedisavow it Accordingly, we find that the judge has correctly interpretedapplicable precedent and dismiss all allegations against the Respondent.Damon W. Harrison Jr., Esq.,for the General Counsel.Lawrence M. Oberdank, Esq.,of Cleveland, Ohio, for theRespondent.The Respondent Union is a labor organization withinthe meaning of Section 2(5) of the Act and it has had along collective-bargaining history with the Central OhioDivision,Ohio Building Chapter Associated GeneralContractors of America, Inc. Employer Great LakesConstruction Company is an Association member and itotherwise in the last 12 months engaged in constructionprojects in the Columbus, Ohio area and purchasing andreceiving goods and materials valued in excess of $50,000directly from points outside of Ohio and I find that thecircumstances meet the Board's jurisdictional standardsand it effectuates the policy of the Act to exercise juris-diction in a case of this nature.II.THE ALLEGED UNFAIR LABOR PRACTICESThe Union has operated a hiring hall under the laboragreement with the Employers Association for approxi-mately 12 years. This agreement requires that the Unionbe the exclusive source of referrals of employees to em-ployment and Respondent is required to maintain a facili-ty at which it establishesand maintainsemployment listsfor use by applicants for employment in its geographicarea.2At its union offices, Respondentmaintains listsutilizedby referral applicants. Initially, an individual must appearin person at the union hall and complete an applicationin order to have his name placed on the hiring hall list.Thereafter, on subsequent Mondays, between 8 a.m. and1p.m., the individual must either appear at the union halliAll following dates will be in 1988, unless otherwise indicated.2Respondent also has a contract with the Ohio Contractors Associa-tion known as the Heavy Highway Agreementand in makingreferrals toemployers signatory to or bound by either contract, Respondent utilizesthe same referral procedures298 NLRB No. 68 LABORERS LOCAL 423 (GREAT LAKES CONSTRUCTION)or call in by telephone,inorder to have his namechecked off in order to remain current on the referral list(on Mondays which are holidays an automatic checkoffis given to everyone on the list for the week).Union agents call the out-of-work list,beginning withthe first person on the A list each morning when jobs areavailable and applicants understand that they must bephysically present to be referred to work. Those who areabsent do not loose their position on the appropriate out-of-work list, nor do applicants who are present in thehall and refuse to accept employment.The hiring hallprocedures also allow applicants to accept jobs that lastless than 7 days without fear of loosing their position onthe out-of-work list,and unionofficialsaccept theirword on this question unless they have objective reasonto believe otherwise.If an individual has worked morethan 7 days,his name will be placed at the bottom of theappropriate out-of-work list.Otherwise, Respondent gen-erally does not conduct any sort of investigation or makeinquiry of employers to verify the information which theindividual supplies in order to have his name placed backon the list.The referral list is available for inspection by personswishing to see it and the list is prepared and maintainedby and kept in the possession of union officials at alltimes.The Union does not telephone or contact personsat home for referrals,the referral list does not have theindividuals'telephone numbers listed, and Respondentdoes not, in its regular course of business,maintain a listof telephone numbers of the individuals utilizing thehiring hall.When an applicant is referred to employment from thelist, a notationof the employer to which the individual isreferred is made beside his name. Individuals may be re-called by an employer if they have worked for that em-ployer in the past year and these employers may contactindividuals directlywithout going through the unionhall.On occasion,an employer may contact the unionhall in order to locate an individual for recall and if thatperson is present,the union representative will advisehim/her of the recall. Although the written rules pro-vides that if an individual referred to work is employedless than3 dayshis name will remainon the referral listin the position it was prior to that referral,in its regularpractice Respondent does not remove a referred individ-ual's name from the list unless he has worked at least 7days.The record shows that individuals B. F. Woolum andN.W. Rawlins were referred to work withHenkles &McCoy on a pipeline job in the Deer Creek Reservoirarea on September 13. Their names do not appear on thereferral list for the weeks of September 19 or 26. Theirnames appear again on the referral list of October 3, atspots 12 and 13, respectively, approximately the same lo-cations they were on the list prior to being referred toHenkles & McCoy.The September monthly reports filed by Henkles &McCoy show that Woolum worked 120 hours and that3Monthly reports are filed by employers with the Laborers'DistrictCouncil's Fringe Benefits Funds in Columbus, Ohio, which show thenumber of hours that employees worked during the previous month so499Rawlins worked 117 hours in September,numbers thatmathematicallywould indicate that they worked inexcess of the number of hours that would allow their re-tention in the same position on the out-of-work list.III.DISCUSSIONHere,there is no assertion or showing that the Charg-ing Party or any particular individual was denied referralfor any discriminatory reason or that preferential refer-ralswere arbitrarily or pretextually given to, others.4 Asnoted by the Respondent, the Charging Party otherwiseis shown to have received timely referrals to jobs lastingover 7 days,including one in September 1988 to GreatLakes Construction that lasted approximately 13 clays,after which he was placed back on the list in accordancewith the regular procedures.Accordingly,the two issuespresented here are(1)whether Respondent violated theAct by operating its exclusive hiring hall under proce-dures requiring individuals utilizing the hiring hall to bephysically present in order to be referred to employmentand (2) by operating without objective referral criteria inthat it relies upon the unverified representationsOf indi-viduals utilizing the hiring hall in order to maintain thesaid individuals'position on the referral list.The General Counsel relies upon the decision inIronWorkers Local 505 (Snelson-Anvil), 275NLRB 1113, 1114(1985), in which the Board said that the respondent's re-liance on a registrant's physical presence in the hiringhall to justify out-of-sequence referrals was misplaced,saying: "It is well established that the use of this crite-rion,without more, falls short of the objective, nondis-criminatory standard which the Board has held must bethe basis for hiring hall referrals" and citingPlumbersLocal 619 (Bechtel Corp.),268 NLRB 766 (1984), specifi-cally andPollsWallcovering Co.,262 NLRB 1336 (1982).A review of these decisions clearly shows that no per serule exist regarding the invalidity of any hiring hall rulewhich requires a participant's physical presence. The ap-plicable criteria requires a showing that the hiring hallarrangement,as administeredby the Union, ignored ob-jective criteria or standards for the referral of employeesand allows referrals under circumstances which mightaccord arbitrary preference to some class of participant.Here, the record shows that the, hiring hall operatesunder objective rules, which include the weekly placingof names on comprehensive lists which are maintained inan orderly and updated manner.Information about a par-ticipant's place on the lists, and the rules and proceduresfor retaining one's position on the lists are made avail-able. In addition,the Respondent's practice over the last12 years has been to call the out-of-work list for avail-able job referrals each morning and it is required thatthose listed be physically present to accept a referral towork.Otherwise,no attempt is made to phone thoselisted but not present, however, they do not loose theirthat those organizations can keep track of hours worked for pension fundand benefit purposes Respondent routinely, and in the regular course ofbusiness, receives copies of these reports4 There also is no allegation that the practice of allowing retention ofposition on the list for persons employed 7 rather than 3 days is discrinu-natory or otherwise improper 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDposition on the list and refusal to accept a particular joblikewise does not alter one's position on the list. There isno showing or indication that the requirement regardingphysical presence has been the cause of any problem orthat it has caused or resulted in any discriminatory refer-rals, arbitrary or pretextual preference to some individualor class of participant, or that significant deviations oc-curred in the administration of its procedures.After a comprehensive examination of a number of un-derlying records, including monthly reports of hoursworked, from employers' filings with the union benefitsfund (reports which generally are not used by the localunion in monitoring its referral system), the GeneralCounsel discovered two 5 significant potential deviationswhich demonstrated that two separate individualsworked 120 and 117 hours, respectively, during Septem-ber yet maintained their same place on the referral listfor early October even though their names were not onthe list for the last 2 weeks of September and it wouldappear from the total number of hours worked that theylikely could have worked more than 7 days.The record otherwise shows that the Union's agentsgenerally accept the verbal word of employees whoreport back to the hiring hall that their job referral havelasted less than 7 days and that such individuals are thengiven their former spot on the referral list without anyother action on the part of the Union to confirm thetruthfulness of the statement. Otherwise, the Union indi-cated that agents regularly check jobsites on a daily basisand are generally familiar with the persons on the joband if a possible abuser is suspended or brought to theirS A few other possible deviations were reviewed which showed somenamed workers with, for example 62 hours of work on a job, withoutloss of position on the list, however, the Respondent's witness explainedthat some rush and emerging type jobs require weekend work and asmany as 12-15 hours a day and that a total of 62 hours would not neces-sarily reflect more than 7 days of work.attention, further checks are made, however, no suchchecks were made in the first 6 months of 1989.Here, I find that at the most the Respondent is shownto have failed to catch two instances of deception or mis-take on the part of participants in the hiring hall whichmay have resulted in their names being retained at a highspot on the referral list rather than being placed at thebottom. The accuracy of this speculation is not otherwiseconfirmed by any specific payroll records or any testi-mony from these individuals or a representative of theEmployer involved.I find that the mere existence of a, practice which re-quires the physical presence of participants for referralfrom the hiring hall list standing alone is not shown to beinvalid.Under these circumstances, I further conclude that theevidence of any impropriety on behalf of the Respondentismore speculative than persuasive and, in the absence ofany showing of past problems or some pattern of abusein the Union's administration of its hiring hall, I find thatthe record is insufficient to demonstrate a lack of objec-tive standards and reasonable adherence to those stand-ards that would be arbitrary or capricious or otherwisewould be violative of Section 8(b)(1)(A) of the Act. Ac-cordingly, I find that the General Counsel has failed topersuasively show that the Respondent has violated theAct, as alleged, and I therefore will recommenddismissalof the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed6ORDERThe complaintis dismissed in itsentirety.6 If no exceptions are filed as provided by Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoardand all objections to them shall be deemed waived forall purpose.